DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any substantially similar co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. See Dayco Prods., Inc. v. Total Containment, Inc., 329 F.3d 1358 (Fed. Cir. 2003) and McKesson Info. Solutions, Inc. v. Bridge Med., Inc., 487 F.3d 897 (Fed. Cir. 2007).
Drawings
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for Solid black shading areas are not permitted (see fig. 3, circuit board 4), except when used to represent bar graphs or color.
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shield case, inside which the sensor body and the insulating sheet are disposed” (at least claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that fig. 3—which is an enlarged schematic view of the sensor body of Fig. 2 according to [00023]—shows the insulating sheet outside of the shield case 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in 
The following title is suggested: “SHEARING PIEZOELECTRIC ACCELERATION SENSOR FOR VIBRATION CONDITION MONITORING”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of:
 use of implied phrases (“The present application refers to the field of”);
 extensive mechanical details, and, further, in a run-on sentence thereof; and 
lack of technical disclosure and preferred embodiments, the abstract being insufficient to assist readers in deciding whether there is a need for consulting the full patent text.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-16 is/are objected to because of the following informalities:  
As to claim 1,
 the serial semicolons lack a conjunction following the last semicolon, the Examiner suggests “; and”.
As to claim 2:

 the serial semicolons lack a conjunction following the last semicolon, the Examiner suggests “; and”; and the semicolons should be preceded by a colon the Examiner suggesting  “characterized in that:”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongzhong* et al (CN203133106U; hereafter “Yongzhong106”) in view of Yongzhong* et al (CN 107167631 A; hereafter “Yongzhong631”).
*machine translations cited to PTO-892 and utilized for providing English citations 

    PNG
    media_image1.png
    674
    495
    media_image1.png
    Greyscale

Regarding independent claim  1, 
 Yongzhong106 teaches a piezoelectric acceleration sensor (fig. 2) ([0018] “Piezoelectric acceleration sensor”) for vibration condition monitoring ([0002], [0004] “vibration”), under which a vibration member (member that vibrates; likewise to the instant application, the vibration member is not shown in this previous work of Yongzhong) is disposed (so disposable under base 11; additional obviousness analysis follows), characterized in comprising: 
a sensor body (sensor body comprising following elements including bracket 2, piezoceramic 3, mass 4, pcb 8, and other likewise sensor components thereof), comprising 
a bracket (fig. 2, bracket 2), 
a piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) and a mass block (fig. 2, mass 4) successively sleeved on the bracket (fig. 2, bracket 2) from inside to outside ([0018] “piezoelectric ceramic 3 is sleeved on the central axis of bracket 2 Above, the mass 4 is sleeved on the piezoelectric ceramic 3, the piezoelectric ceramic 3, the mass 4 and the bracket 2 are sleeved in the shielding cover 5”), and 
a circuit board (fig. 2, printed circuit board 8) connected to the mass block (fig. 2, mass 4): 
wherein, a relative displacement between the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) is caused by shearing action (at once envisage by an ordinary artisan, emphatically noting that the structure shown and described would be subject to shearing actions when so utilized for vibration condition monitoring of a vibration member disposed under the sensor; see additional obviousness analysis that follows) when the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) are subjected to a vibration acceleration generated by the vibration member (member that vibrates; not shown), so as to cause the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) to generate charge (electric charge) to be output to the circuit board (fig. 2, printed circuit board 8) via the mass block (fig. 2, mass 4) ([0018] “When vibrating, the inertial force of the mass 4 forces the piezoelectric ceramic 3 to generate electric charges. The electric charges are transmitted to the peripherals through the two-core connector 6 and external cables” and “the PCB circuit board 8 is built-in Inside the shielding cover 5, it is used to directly output voltage signals on the top surface of the piezoelectric ceramic 2 to facilitate long-distance transmission”); and
a signal output component (inclusive of two-core connector 6 and external cables from PCB to peripherals), coupled to the circuit board (fig. 2, printed circuit board 8), for converting (to voltage signals) the charge (electric charge) received by the circuit board (fig. 2, printed circuit board 8) before outputting ([0018]; Examiner notes that the electric charges generated by the piezoceramic and output to the mass are converted via the signal output component for the PCB into a voltage output).
While one of ordinary skill in the art would at once envisage that Yongzhong106’s piezoelectric acceleration sensor for vibration phenomenon is utilizable for vibration condition monitoring of vibration members disposed thereunder, Yongzhong106 does not explicitly state item 1) for vibration condition monitoring, under which a vibration member is disposed. Additionally, while one of ordinary skill in the art would at once envisage that Yongzhong106’s piezoelectric acceleration sensor when subject to vibration when utilized for vibration condition monitoring will have relative displacement between the mass block and the piezoelectric ceramic caused by shearing action when the mass block and the piezoelectric ceramic are subjected to said vibration acceleration generated by the 10vibration member, Yongzhong does not explicitly state item 2) wherein, a relative displacement between the mass block and the piezoelectric ceramic is caused by shearing action when the mass block and the piezoelectric ceramic are subjected to a vibration acceleration generated by the 10vibration member.
Regarding item 1) and 2), it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). Further, the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. In the present case, Yongzhong106’s piezoelectric acceleration sensor satisfies the structural limitations of the apparatus claim. Additionally the Examiner takes Official Notice that utilizing a piezoelectric accelerometer for vibration monitoring of a vibrating member disposed under the base is conventional and well-known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yongzhong106’s piezoelectric sensor that converts vibration forces acting upon Yongzhong106’s base into electrical signals for said vibration monitoring of so disposed vibration members thereby increasing the utility and marketability of Yongzhong106’s sensor for such methods.

    PNG
    media_image2.png
    402
    645
    media_image2.png
    Greyscale

Further pertinent to items 1) and 2), Yongzhong631 teaches a piezoelectric acceleration sensor (fig. 8) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”) for vibration condition monitoring, under which a vibration member is disposed, characterized in comprising: 
 a sensor body (sensor body comprising following elements), comprising 
 a bracket (fig. 8, support member 11 with relay part 12), 
 a piezoelectric ceramic (fig. 8, piezoelectric element 30) (page 5, about middle of page “piezoelectric ceramics”) and a mass block (fig. 8, mass 40) successively sleeved on the bracket (fig. 8, support member 11 with relay part 12) from inside to outside, and 
 a circuit board (fig. 8, circuit board 2);
 wherein, a relative displacement between the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) is caused by shearing action when the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) are subjected to a vibration acceleration so as to cause the piezoelectric ceramic (fig. 8, piezoelectric element 30) to generate charge (electric charge) to be output to the circuit board (fig. 8, circuit board 2) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”; page 6, second to last paragraph); and
 a signal output component (inclusive of connectors 5 through to the output of the circuit board), coupled to the circuit board (fig. 8, circuit board 2), for converting the charge (to amplified voltage) received by the circuit board (fig. 8, circuit board 2) before outputting (page 6, first paragraph and second to last paragraph).
 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yongzhong631’s shear mode for a piezoelectric acceleration sensor with Yongzhong106’s piezoelectric acceleration sensor thereby providing the well-known advantage of better performance over other modes (such as compression, bender) inclusive of lower temperature transient sensitivity and/or low base strain sensitivity and/or avoidance of known disadvantages of other modes such as fragility and/or temperature/pressure/base-strain sensitivity.

Regarding claim 2, which depends on claim 1,
 Yongzhong106 teaches further characterized in that:
the bracket (fig. 2, bracket 2) comprises a base (base of bracket 2, noting the larger diameter portion), and a support post (support post of bracket 2, noting the taller central portion) provided on the base (base of bracket 2); and
the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) and the mass block (fig. 2, mass 4) are both annular (at once envisaged by the successive “sleeving” along the central axis; additional obviousness analysis follows), and are successively sleeved on the support post from inside to outside ([0007] “the piezoelectric ceramic is sleeved on the bracket On the central axis, the mass block is sleeved on the piezoelectric ceramic, the piezoelectric ceramic, the mass block and the bracket are sleeved in the shielding cover”).
Yongzhong106 does not explicitly state wherein the piezoelectric ceramic and mass are annular.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged annular from the figure and the description that the piezoceramic and mass are successively sleeved on the central axis, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of said piezoceramic and mass to be annular for more symmetrical reactions to vibrations, increased signal accuracy, easier manufacture, and/or easier assembly. Additionally the Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape of an accelerometer mass & piezoceramic to annular, see prior art of record showing level of ordinary skill in the art.

    PNG
    media_image3.png
    445
    432
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    444
    493
    media_image4.png
    Greyscale

Furthermore, and as exemplary of the above assessment, Yongzhong631 teaches a
 a bracket (10) that comprises a base (11), and a support post (12) provided on the base (10); and
 the piezoelectric ceramic (piezoelectric element 30) and the mass block (mass 40) are both annular, and are successively sleeved on the support post (12) from inside to outside (Abstract “Piezoelectric element, socket is on the bracket；Mass, is socketed on the piezoelectric element and is vacantly set above the support member”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine Yongzhong631’s annular shape for piezoceramic and mass block with Yongzhong106’s piezoceramic and mass block for the aforementioned advantages.

snippet of  Yongzhong 106 fig. 2:

    PNG
    media_image5.png
    298
    278
    media_image5.png
    Greyscale

Regarding claim 3, which depends on claim 2, 
 Yongzhong106 teaches further characterized in that a groove body (see diameter change along  support post of bracket 2) for accommodating (note the seating) the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) is formed on an outer wall (outer wall of support post portion of bracket 2) of the support post (support post of bracket 2).

Regarding claim 4, which depends on claim 3, 
 Yongzhong106 teaches further characterized in that the mass block (fig. 2, mass 4) has an inner portion slightly larger (sleeving) than an outer portion of the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3), so as to allow the mass block (fig. 2, mass 4) to produce a mode of action along a contact surface between the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) under an action of vibration acceleration.
Yongzhong106 does not expressly teach that the mass block has an inner diameter slightly larger than an outer diameter of the piezoelectric ceramic, so as to allow the mass block to produce a shearing action along a contact surface between the mass block and the piezoelectric ceramic under an action of vibration acceleration, and apply a shearing force to the piezoelectric ceramic.
Yongzhong631 teaches characterized in that the mass block (fig. 8, mass 40) has an inner diameter slightly larger than an outer diameter of the piezoelectric ceramic (fig. 8, piezoelectric element 30), so as to allow the mass block (fig. 8, mass 40) to produce a shearing action along a contact surface between the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) under an action of vibration acceleration, and apply a shearing force to the piezoelectric ceramic (fig. 8, piezoelectric element 30) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yongzhong631’s shear mode for a piezoelectric acceleration sensor with Yongzhong106’s piezoelectric acceleration sensor for the same combination and motivation provided for independent claim 1, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yongzhong631’s sleeved annular shape for piezoceramic and mass block—including the relative diameters thereof—with Yongzhong106’s piezoceramic and mass block for the same combination and motivation provided for claim 2. The Examiner additionally notes that the above features are complimentarily, the annular shape with relative diameters being conducive to the shearing movement. 

Regarding claim 5 and claim 11 and claim 12 and claim 13, where claim 5 depends on claim 1 and where claim 11 depends on claim 2 and where claim 12 depends on claim 3 and where claim 13 depends on claim 4, 
 Yongzhong106 teaches further comprising an insulating sheet (fig. 2, insulating sheet 7) disposed under the bracket (fig. 2, bracket 2).

Regarding claim 6, which depends on claim 5, 
 Yongzhong106 teaches further comprising a shield case (fig. 2, shell 1), inside which the sensor body (sensor body comprising the bracket 2, piezoceramic 3, mass 4, PCB 8, and other likewise sensor components thereof) and the insulating sheet (fig. 2, insulating sheet 7) are disposed.
Examiner also notes for Applicant to see related drawing objection for claim 6.

Regarding claim 7 and claim 14 and claim 15 and claim 16, where claim 7 depends on claim 1 and where claim 14 depends on claim 2 and where claim 15 depends on claim 3 and where claim 16 depends on claim 4, 
 Yongzhong106 teaches further characterized in that the signal output component (inclusive of two-core connector 6 and external cables from PCB to peripherals) comprises a cable (cable) connected to the circuit board (fig. 2, printed circuit board 8) and a two-core connector (fig. 2, two-core connector 6) connected to the cable ([0007] “a two-core connector”; [0018] “The electric charges are transmitted to the peripherals through the two-core connector 6 and external cables”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongzhong106 in view of Yongzhong631 and in further view of McMillen et al (US 20090146655 A1; hereafter “McMillen”).
Regarding claim 8, which depends on claim 7, 
 Yongzhong106 teaches a cable ([0018]).
Yongzhong106 does not teach characterized in further comprising a protective tube sleeved on the cable.
McMillen teaches a protective tube (fig. 1, protective tube 18) sleeved on a cable (fig. 1, probe cable 24) ([0013 “protective tube 18, such as a tube made of a polymeric, metal or other suitable material, is coupled to probe case 14” and “probe cable 24 extends through tube 18 and fitting 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McMillen’s protective cable tube for the cable of a sensor with Yongzhong10’s sensor cable thereby providing the expected and conventional advantage of protection for the cable and thus preventing damage, lowering maintenance costs, and/or reducing sensor down-time.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yongzhong106 in view of Yongzhong631, McMillen, and in further view of Zusman et al (US 20110079084 A1; hereafter “Zusman”).
Regarding claim 9 and claim 10, where claim 9 depends on claim 8 and where claim 10 depends on claim 9, 
 Yongzhong106 does not teach: (claim 9 limitation) characterized in further comprising an adapter assembly for connecting the protective tube with the sensor body and (claim 10 limitation) characterized in that the adapter assembly comprises an adapter sleeve formed on an extension portion of the sensor body and an adapter for connecting the adapter sleeve with the protection tube.

    PNG
    media_image6.png
    572
    869
    media_image6.png
    Greyscale

Zusman teaches an adapter assembly (figs. 24-25, adapter assembly 70) for connecting the cable (fig. 25, cable 71) (silent to protective tube thereof) with the sensor body (vibration sensor not shown in fig. 25; see connector 72 end) ([0061] “connector 72 is provided for communication with and connection to the vibration sensor”; [0038] connectable to sensor types inclusive of piezoelectric) and characterized in that the adapter assembly (figs. 24-25, adapter assembly 70) comprises an adapter sleeve (sleeve portion of connector 72) formable onto an extension portion of the sensor body (not shown; vibration sensor) and an adapter (adaptor portion of connector 72)  for connecting the adapter sleeve (sleeve portion of connector 72) with the cable (fig. 25, cable 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zusman’s adapter assembly for a vibration sensor with Yongzhong’s piezoelectric vibration sensor thereby providing an adapter for safely and sturdily connecting an external instrument/data collector and/or other electronics inclusive of batteries to Yongzhong’s sensor for data analysis and/or power reliability.
Yongzhong as modified by Zusman is silent to wherein the cable (see Zusman cable 71) is sleeved by a protective tube (see limitation of claim 8).
McMillen teaches a protective tube (fig. 1, protective tube 18) sleeved on a cable (fig. 1, probe cable 24) ([0013 “protective tube 18, such as a tube made of a polymeric, metal or other suitable material, is coupled to probe case 14” and “probe cable 24 extends through tube 18 and fitting 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McMillen’s protective cable tube for the cable of a sensor with Yongzhong10’s sensor cable for the same combination and motivation provided for claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner; see also Prior Art Appendix for terse explanation of relevancy.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856